DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/23/2020 was filed on or after the effective filing date of the instant application on 07/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,779,040. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 2 corresponds to the patent claim 1.
Claims 10-11 correspond to the patent claim 1.
Claims 10-11 correspond to the patent claim 16.
Allowance of application claims 1-2 and 10-11 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 1 and 16; therefore, obviousness type double patenting is appropriate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al (US 2003/0228130) in view of Zhou et al (US 2017/0311024) and further in view of Salomons (US 2011/0258336).
Regarding claim 1, Tanikawa discloses a device, comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising (Figures 1 and 15; and ¶ [0084]):
obtaining a first request for media content to be presented on a mobile device (¶ [0081], ¶ [0084] and ¶ [0090]); 
identifying a first portion of the advertisement is not skippable and a second portion of the advertisement is skippable; retrieving the first portion of the advertisement according to a first network parameter; presenting the first portion of the advertisement; retrieving the second portion of the advertisement according to a second network parameter (Figures 3, 7 and 16-18; ¶ [0081]-[0083], ¶ [0097]-[0099], ¶ [0103]-[0107], ¶ [0181]-[0182], ¶ [0198]-[0199] and ¶ [0211]-[0214]);

Tanikawa is silent about determining an advertisement is to be presented prior to the media content; responsive to determining the advertisement is to be presented prior to the media content, retrieving the first portion of the advertisement according to a first network parameter; and ceasing the retrieving of the second portion of the advertisement in response to receiving a second request to skip the second portion of the advertisement.
Zhou discloses obtaining a first request for media content to be presented (¶ [0028]) on a mobile phone (Figure 6 and ¶ [0132]); determining an advertisement is to be presented prior to the media content; responsive to determining the advertisement is to be presented prior to the media content, retrieving the first portion of the advertisement according to a first network parameter; presenting the first portion of the advertisement; retrieving the second portion of the advertisement according to a second network parameter (Figures 1 and 4; ¶ [0029]-[0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa system with the teaching of Zhou about determining, retrieving pre-roll advertisement according to a network parameter to be presented, so to enhance system with capability of obtaining pre-roll advertisement based on constraint network bandwidth.
Salomons discloses ceasing the retrieving of the second portion of the advertisement in response to receiving a second request to skip the second portion of the advertisement (¶ [0032]-[0034] and ¶ [0053]-[0056]).


Regarding claim 2, Tanikawa in view of Zhou and further in view of Salomons discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the operations comprise presenting the second portion of the advertisement (taught by Tanikawa; Figures 10 and 16; ¶ [0025]-[0026]; and taught by Zhou; ¶ [0029]-[0032]).

Regarding claim 3, Tanikawa in view of Zhou and further in view of Salomons discloses the device as discussed in the rejection of claim 2. The combined system further discloses wherein the operations comprise identifying a time duration of playback of the second portion of the advertisement corresponding to a time the second request is received resulting in an identified time duration of playback (taught by Tanikawa; Figures 3 and 7; ¶ [0016]-[0017], ¶ [0106] and ¶ [0230]).

Regarding claim 4, Tanikawa in view of Zhou and further in view of Salomons discloses the device as discussed in the rejection of claim 3. The combined system further discloses ceasing presenting of the second portion of the advertisement after the 

Regarding claim 7, Tanikawa in view of Zhou and further in view of Salomons discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the retrieving of the media content is performed prior to the retrieving of the second portion of the advertisement (Tanikawa’s Figures 2 and 6; Zhou’s Figure 3a).

Regarding claim 8, Tanikawa in view of Zhou and further in view of Salomons discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the first network parameter and the second network parameter are associated with network bandwidth (taught by Salomons; Figure 2; ¶ [0005]-[0006]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al (US 2003/0228130) in view of Zhou et al (US 2017/0311024) and Salomons (US 2011/0258336) as applied to claim 3 above, and further in view of Brase et al (US 2009/0106356).
	Regarding claim 5, Tanikawa in view of Zhou and further in view of Salomons discloses the device as discussed in the rejection of claim 3. The combined system further discloses identifying a time position of the second portion of the advertisement after the time duration of playback (taught by Tanikawa; ¶ [0016]-[0017] and ¶ [0230]), 
Brase discloses identifying a byte position of a first frame of the second portion of the content to be downloaded (¶ [0026]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Tanikawa in view of Zhou and Salomons with the teaching of Brase, so to provide an alternative way of identifying portions of content as a matter of engineering choices.

Regarding claim 6, Tanikawa in view of Zhou and Salomons and further in view of Brase discloses the device as discussed in the rejection of claim 5. The combined system further discloses identifying metadata associated with the second portion of the advertisement; and calculating the byte position according to the metadata (taught by Brase; ¶ [0025]-[0028]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al (US 2003/0228130) in view of Zhou et al (US 2017/0311024) and Salomons (US 2011/0258336) as applied to claim 1 above, and further in view of Sharifi et al (US 2017/0366587).
Regarding claim 9, Tanikawa in view of Zhou and further in view of Salomons discloses the device as discussed in the rejection of claim 1. The combined system further discloses the first portion and second portion of the advertisement (Tanikawa’s 
Sharifi discloses the first portion of content items has a higher resolution than the second portion of content items (¶ [0074]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Tanikawa in view Zhou and Salomons system with the teaching of Sharifi about providing different portions of media content with different resolutions, so to enhance content transmission in the benefits of reduce bandwidth constraints.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al (US 2003/0228130) in view of Salomons (US 2011/0258336).
Regarding claim 10, Tanikawa discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
obtaining a first request for media content to be presented on a mobile device (¶ [0081], ¶ [0084] and ¶ [0090]);
identifying a plurality of portions of the media content, wherein the plurality of portions of the media content comprises a group of skippable portions of media content and a group of non-skippable portions of media content (Figures 3, 7 and 13);
responsive to determining the group of skippable portions of media content is to be presented prior to the group of non-skippable portions of media content, retrieving a 
presenting the group of non-skippable portions of media content on the mobile device (Figures 13-14 and 16).
Tanikawa is silent about ceasing the retrieving of the second portion of the skippable portions of media content in response to receiving a second request to skip the skippable portions of the media content.
Salomons discloses ceasing the retrieving of the second portion of the skippable portions of media content in response to receiving a second request to skip the skippable portions of the media content (¶ [0032]-[0034] and ¶ [0053]-[0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa system with the teaching of Salomons, so to provide desired media segments without streaming extraneous or unwanted portions of content in the benefits of reduce bandwidth constraints.

Regarding claim 11, Tanikawa in view of Salomons discloses the medium as discussed in the rejection of claim 10. The combined system further discloses wherein 

Regarding claim 12, Tanikawa in view of Salomons discloses the medium as discussed in the rejection of claim 10. The combined system further discloses wherein the group of skippable portions of media content includes an introduction associated with the media content (taught by Tanikawa; ¶ [0012]-[0013], ¶ [0082]-[0083] and ¶ [0097]-[0099]).

Regarding claim 13, Tanikawa in view of Salomons discloses the medium as discussed in the rejection of claim 10. The combined system further discloses wherein the retrieving of the group of non-skippable portions of media content is performed prior to the retrieving of the group of skippable portions of media content (Tanikawa’s Figures 2 and 6).

Regarding claim 14, Tanikawa in view of Salomons discloses the medium as discussed in the rejection of claim 10. The combined system further discloses wherein the first network parameter, the second network parameter, and third network parameter are associated with network bandwidth (taught by Salomons; Figure 2; ¶ [0005]-[0006]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al (US 2003/0228130) in view of Salomons (US 2011/0258336) as applied to claim 10 above, and further in view of Sharifi et al (US 2017/0366587).
	Regarding claim 15, Tanikawa in view of Salomons discloses the medium as discussed in the rejection of claim 10. The combined system further discloses the group of non-skippable portions of media content and the group of skippable portions of media content (Tanikawa’s Figures 3 and 7), but is silent about group of media content has a higher resolution than the second portion of other group of media content.
Sharifi discloses content item includes a commercial and other video content which is determined that video content portions would be benefit from higher resolution than portions of commercial to be transmitted for display, or the content item includes multiple portions and each portion of the content item has different resolution which is determined that a first or second portion would be benefits from higher resolution than other portion to be transmitted for display (¶ [0074]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Tanikawa in view Salomons system with the teaching of Sharifi about providing different portions of media content with different resolutions, so to enhance content transmission in the benefits of reduce bandwidth constraints.

Regarding claim 16, Tanikawa in view of Salomons discloses the medium as discussed in the rejection of claim 10. The combined system further discloses the first portion and the second portion of the group of skippable portions of media content 
Sharifi discloses content item includes a commercial and other video content which is determined that video content portions would be benefit from higher resolution than portions of commercial to be transmitted for display, or the content item includes multiple portions and each portion of the content item has different resolution which is determined that a first or second portion would be benefits from higher resolution than other portion to be transmitted for display (¶ [0074]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Tanikawa in view Salomons system with the teaching of Sharifi about providing different portions of media content with different resolutions, so to enhance content transmission in the benefits of reduce bandwidth constraints.

Regarding claim 17, Tanikawa discloses a method, comprising:
obtaining, by a processing system including a processor, a first request for media content to be presented on a mobile device (¶ [0081], ¶ [0084] and ¶ [0090]);
identifying, by the processing system, a plurality of portions of the media content, wherein the plurality of portions of the media content comprises a group of skippable portions of media content and a group of non-skippable portions of media content (Figures 3, 7 and 13);
responsive to determining, by the processing system, the group of skippable portions of media content is to be presented prior to the group of non-skippable portions 
presenting, by the processing system, the group of non-skippable portions of media content on the mobile device (Figures 13-14 and 16). 
Tanikawa is silent about ceasing the retrieving of the second portion of the group of skippable portions of media content in response to receiving a second request to skip the group of skippable portions of the media content. Tanikawa discloses the group of non-skippable portions of media content and the first portion and the second portion of the group of skippable portions of media content (Tanikawa’s Figures 3 and 7), but is silent the group of media content has a higher resolution than the second portion of other group of media content and the first portion has a higher resolution than the second portion of media content.
Salomons discloses ceasing the retrieving of the second portion of the skippable portions of media content in response to receiving a second request to skip the skippable portions of the media content (¶ [0032]-[0034] and ¶ [0053]-[0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa system with the teaching of Salomons, 
Sharifi discloses content item includes a commercial and other video content which is determined that video content portions would be benefit from higher resolution than portions of commercial to be transmitted for display, or the content item includes multiple portions and each portion of the content item has different resolution which is determined that a first or second portion would be benefits from higher resolution than other portion to be transmitted for display (¶ [0074]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Tanikawa in view Salomons system with the teaching of Sharifi about providing different portions of media content with different resolutions, so to enhance content transmission in the benefits of reduce bandwidth constraints.

Regarding claim 18, Tanikawa in view of Salomons and further in view of Sharifi discloses the method as discussed in the rejection of claim 17. The combined system further discloses wherein the group of skippable portions of media content includes an advertisement (taught by Tanikawa; Figures 17-18; and taught by Salomons; ¶ [0032] and ¶ [0053]).

Regarding claim 19, Tanikawa in view of Salomons and further in view of Sharifi discloses the method as discussed in the rejection of claim 17. The combined system further discloses wherein the group of skippable portions of media content includes an 

Regarding claim 20, Tanikawa in view of Salomons and further in view of Sharifi discloses the method as discussed in the rejection of claim 17. The combined system further discloses wherein the retrieving of the group of non-skippable portions of media content is performed prior to the retrieving of the group of skippable portions of media content (Tanikawa’s Figures 2 and 6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421